 

Exhibit 10.211

[tex10-211pg1.jpg]  CHICAGO TITLE INSURANCE COMPANY National
Commercial  Services-Atlanta 5565 Glenridge Connector Suite 300 Atlanta,
GA  30342



 

 

Christopher J. Valentine

Vice President/Operations Officer

  Direct Dial (404) 419-3203  

Facsimile (404} 303-6307

Chris.Valentine@fntg.com

 

CTIC ATLANTA NCS FILE NO.: ATL-140907

 

To whom it may concern,

 

We certify that this is a true, correct and accurate copy of the original
instrument, to which this letter is attached.

 

Chicago Title Insurance Company

By: /s/ Christopher J. Valentine  



 

 

 

  

THIS SECURITY INSTRUMENT     PREPARED BY, AND AFTER     RECORDING RETURN TO:    
(Print Name of Attorney)           Michael P. Van Voorhis, Esquire     Troutman
Sanders LLP     P.O. Box 1122     Richmond, VA 23218  

(Reserved)

 



CONSOLIDATED, AMENDED AND RESTATED MULTIFAMILY MORTGAGE,

ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT

AND FIXTURE FILING

 

(FLORIDA)

 

THIS IS A RENEWAL AND CONSOLIDATION SECURING THE RENEWAL OF THAT CERTAIN
MULTIFAMILY NOTE DATED JANUARY 25, 2010, SECURED BY A MULTIFAMILY MORTGAGE DATED
JANUARY 25, 2010, RECORDED IN BOOK 9993, PAGE 0066, AS DOCUMENT 20100050148, IN
THE OFFICIAL PUBLIC RECORDS OF ORANGE COUNTY, FLORIDA. TIDS MORTGAGE EVIDENCES
AN INCREASE THERETO IN THE AMOUNT OF $10,360,869.69. DOCUMENTARY STAMP TAX ON
THE ORIGINAL OBLIGATION HAS BEEN FULLY PAID. DOCUMENTARY STAMP TAX ON THE FULL
AMOUNT EVIDENCED BY THIS MORTGAGE IS BEING PAID AT THE TIME OF RECORDING OF THIS
MORTGAGE. INTANGIBLE TAX ON THE ORIGINAL, OBLIGATION HAS BEEN PAID IN FULL.
INTANGIBLE TAX IN THE AMOUNT OF $20,721.74 IS BEING PAID AT THE TIME OF
RECORDING OF THIS MORTGAGE

 



x THIS IS A BALLOON MORTGAGE SECURING A VARIABLE ADJUSTABLE RATE OBLIGATION,
ASSUMING THAT THE INITIAL RATE OF INTEREST WERE TO APPLY FOR THE ENTIRE TERM OF
THE SECURITY INSTRUMENT, THE FINAL PRINCIPAL PAYMENT OR THE PRINCIPAL BALANCE
DUE UPON MATURITY WOULD BE APPROXIMATELY $29,444,000.00, TOGETHER WITH ACCRUED
INTEREST, IF ANY, AND ALL ADVANCEMENTS MADE BY THE MORTGAGEE (LENDER) UNDER THE
TERMS OF THIS SECURITY INSTRUMENT. THE ACTUAL BALANCE DUE UPON MATURITY MAY VARY
DEPENDING ON CHANGES IN THE RATE OF INTEREST.



 

 

 

  

ARIUM Grande Lakes (f/k/a Venue Apartments)

 

CONSOLIDATED, AMENDED AND RESTATED

MULTIFAMILY MORTGAGE,

ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT

AND FIXTURE FILING

 

This CONSOLIDATED, AMENDED AND RESTATED MULTIFAMILY MORTGAGE, ASSIGNMENT OF
LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE FILING (as amended, restated,
replaced, supplemented, or otherwise modified from time to time, the "Security
Instrument") dated as of the 4th day of November, 2014, is executed by BR
CARROLL ARIUM GRANDE LAKES OWNER, LLC, a limited liability company organized and
existing under the laws of Delaware, as mortgagor ("Borrower"), to and for the
benefit of WALKER & DUNLOP, LLC, a limited liability company organized and
existing under the laws of Delaware, as mortgagee ("Lender").

 

RECITALS:

 

A.       Lender is the holder of a Multifamily Note dated January 25, 2010, in
the original principal amount of Twenty Million Dollars ($20,000,000.00) (the
"Original Note") made by Panther Orlando/Venue, LLC, a Florida limited liability
company ("Original Borrower") and payable to the order of Deutsche Bank
Berkshire Mortgage, Inc., a Delaware corporation ("DBBM") and assigned by DBBM
to the Federal Home Loan Mortgage Corporation ("Freddie Mac") and further
assigned by Freddie Mac to U.S. Bank National Association, as Trustee for the
registered holders of Banc of America Commercial Mortgage Inc., Multifamily
Mortgage Pass-Through Certificates, Series 201 O-K7 ("Original Lender").

 

B.        The Original Note is secured by a Multifamily Mortgage, Assignment of
Rents and Security Agreement dated January 25, 2010, from Original Borrower to
and for the benefit of DBBM, recorded on January 26, 2010, among the Public
Records of Orange County, Florida (the "Real Estate Records") in Official Record
Book 9993, at Page 0066, as Document 20100050148 (as amended, restated,
replaced, supplemented, or otherwise modified from time to time, the "Original
Mortgage") on certain improved real property located in Orange County, Florida,
as further described in Exhibit A hereto. The Original Mortgage was assigned by
DBBM to Freddie Mac by Assignment of Security Instrument dated or effective as
of January 25, 2010, and recorded on January 26, 2010, in Book 9993, Page 0134,
as Document No. 20100050149, in the Real Estate Records, and further assigned by
Freddie Mac to Original Lender by Assignment of Multifamily Mortgage, Assignment
of Rents and Security Agreement dated June 11, 2010, and recorded July 8, 2010,
in Book 10071, Page 7958, as Document No. 20100393797, in the Real Estate
Records.

 

C.        By its execution and delivery of this Security Instrument, Borrower
confirms that it has assumed and ratified, and hereby does assume and ratify,
all of the obligations and agreements of Original Borrower under the Original
Note and Original Mortgage. Borrower has assumed all of the obligations and
liabilities of the Original Borrower under Original Note pursuant to that
certain Consolidated. Amended and Restated Multifamily Note dated as of November
4, 2014, and the Original Note is being consolidated, amended and restated in
its entirety to reflect among other things, a change in the interest rate and
terms of payment and an increase in the original principal amount of the
Original Note in the amount of $9,444,000.00, from $20,000,000.00 to
$29,444,000.00, and an increase in the outstanding principal amount in the
amount of the Original Note in the amount of $10,360,869.69.

 

D.        The Original Note has been assigned by Original Lender to Lender. The
Original Mortgage has been assigned by Original Lender to Lender pursuant to an
Assignment, dated as of November 4, 2014, and recorded or intended to be
recorded among the Real Estate Records immediately prior hereto.

 

 

 



 

E.        Borrower and Lender now desire to amend and modify the terms of the
Original Mortgage and have agreed, for purposes of convenience, to consolidate,
amend and restate the Original Mortgage, in its entirety.

 

NOW, THEREFORE, Borrower and Lender, by its acceptance hereof, in consideration
of the mutual promises and agreements contained in this Agreement, each hereby
covenant and agree as follows:

 

AGREEMENTS:

Borrower, in consideration of the loan in the original principal amount of
$29,444,000.00 (the "Loan") evidenced by that certain Consolidated, Amended and
Restated Multifamily Note, dated as of the date of this Security Instrument, by
Borrower and payable to Lender (as amended, restated, replaced, supplemented, or
otherwise modified from time to time, the "Note"), and that certain Multifamily
Loan and Security Agreement, dated as of the date of this Security Instrument,
executed by and between Borrower and Lender (as amended, restated, replaced,
supplemented or otherwise modified from time to time, the "Loan Agreement"), and
to secure to Lender the repayment of the Indebtedness (as defined in this
Security Instrument), and all renewals, extensions and modifications thereof,
and the performance of the covenants and agreements of Borrower contained in the
Loan Documents (as defined in the Loan Agreement), excluding the Environmental
Indemnity Agreement (as defined in this Security Instrument), irrevocably and
unconditionally mortgages, grants, assigns, remises, releases, warrants and
conveys to and for the benefit of Lender the Mortgaged Property (as defined in
this Security Instrument), including the real property located in Orange County,
State of Florida, and described in Exhibit A attached to this Security
Instrument and incorporated by reference (the "Land"), to have and to hold such
Mortgaged Property unto Lender and Lender's successors and assigns, forever;
Borrower hereby releasing, relinquishing and waiving, to the fullest extent
allowed by law, all rights and benefits, if any, under and by virtue of the
homestead exemption laws of the Property Jurisdiction (as defined in this
Security Instrument), if applicable.

 

Borrower represents and warrants that Borrower is lawfully seized of the
Mortgaged Property and has the right, power and authority to mortgage, grant,
convey and assign the Mortgaged Property, and that the Mortgaged Property is not
encumbered by any Lien (as defined below) other than Permitted Encumbrances (as
defined below). Borrower covenants that Borrower will warrant and defend the
title to the Mortgaged Property against all claims and demands, other than
Permitted Encumbrances.







 

1.Defined Terms.

 

Capitalized terms used and not specifically defined herein have the meanings
given to such terms in the Loan Agreement. All terms used and not specifically
defined herein, but which are otherwise defined by the UCC, shall have the
meanings assigned to them by the UCC. The following terms, when used in this
Security Instrument (including when used in the above recitals), shall have the
following meanings:

 

"Condemnation Action" means any action or proceeding, however characterized or
named, relating to any condemnation or other taking, or conveyance in lieu
thereof, of all or any part of the Mortgaged Property, whether direct or
indirect.

 

“Enforcement Costs” means all expenses and costs, including reasonable
attorneys' fees and expenses, fees and out-of-pocket expenses of expert
witnesses and costs of investigation, incurred by Lender as a result of any
Event of Default under the Loan Agreement or in connection with efforts to
collect any amount due under the Loan Documents, or to enforce the provisions of
the Loan Agreement or any of the other Loan Documents, including those incurred
in post-judgment collection efforts and in any bankruptcy or insolvency
proceeding (including any action for relief from the automatic stay of any
bankruptcy proceeding or Foreclosure Event) or judicial or non-judicial
foreclosure proceeding, to the extent permitted by law.

 

 

 



 

"Environmental Indemnity Agreement" means that certain Environmental Indemnity
Agreement dated as of the date of this Security Instrument, executed by Borrower
to and for the benefit of Lender, as the same may be amended, restated,
replaced, supplemented, or otherwise modified from time to time.

 

"Environmental Laws" has the meaning set forth in the Environmental Indemnity
Agreement.

 

"Event of Default" has the meaning set forth in the Loan Agreement.

 

"Fixtures" means all Goods that are so attached or affixed to the Land or the
Improvements as to constitute a fixture under the laws of the Property
Jurisdiction.

 

"Goods" means all of Borrower's present and hereafter acquired right, title and
interest in all goods which are used now or in the future in connection with the
ownership, management, or operation of the Land or the Improvements or are
located on the Land or in the Improvements, including inventory; furniture;
furnishings; machinery, equipment, engines, boilers, incinerators, and installed
building materials; systems and equipment for the purpose of supplying or
distributing heating, cooling, electricity, gas, water, air, or light; antennas,
cable, wiring, and conduits used in connection with radio, television, security,
fire prevention, or fire detection, or otherwise used to carry electronic
signals; telephone systems and equipment; elevators and related machinery and
equipment; fire detection, prevention and extinguishing systems and apparatus;
security and access control systems and apparatus; plumbing systems; water
heaters, ranges, stoves, microwave ovens, refrigerators, dishwashers, garbage
disposers, washers, dryers, and other appliances; light fixtures, awnings, storm
windows, and storm doors; pictures, screens, blinds, shades, curtains, and
Curtain rods; mirrors, cabinets, paneling, rugs, and floor and wall coverings;
fences, trees, and plants; swimming pools; exercise equipment; supplies; tools;
books and records (whether in written or electronic form); websites, URLs,
blogs, and social network pages; computer equipment (hardware and software); and
other tangible personal property which is used now or in the future in
connection with the ownership, management, or operation of the Land or the
Improvements or are located on the Land or in the Improvements.

 

"Imposition Deposits" means deposits in an amount sufficient to accumulate with
Lender the entire sum required to pay the Impositions when due.

 

“Impositions" means

 



(a)          any water and sewer charges which, if not paid, may result in a
lien on all or any part of the Mortgaged Property;

 

(b)          the premiums for fire and other casualty insurance, liability
insurance, rent loss insurance and such other insurance as Lender may require
under the Loan Agreement;

 

(c)          Taxes; and

 

(d)          amounts for other charges and expenses assessed against the
Mortgaged Property which Lender at any time reasonably deems necessary to
protect the Mortgaged Property, to prevent the imposition of liens on the
Mortgaged Property, or otherwise to protect Lender's interests, all as
reasonably determined from time to time by Lender.









 

"Improvements" means the buildings, structures, improvements, and alterations
now constructed or at any time in the future constructed or placed upon the
Land, including any future replacements, facilities, and additions and other
construction on the Land.

 

 

 



 

"Indebtedness" means the principal of, interest on, and all other amounts due at
any time under the Note, the Loan Agreement, this Security Instrument or any
other Loan Document (other than the Environmental Indemnity Agreement and
Guaranty), including Prepayment Premiums, late charges, interest charged at the
Default Rate, and accrued interest as provided in the Loan Agreement and this
Security Instrument, advances, costs and expenses to perform the obligations of
Borrower or to protect the Mortgaged Property or the security of this Security
Instrument, all other monetary obligations of Borrower under the Loan Documents
(other than the Environmental Indemnity Agreement), including amounts due as a
result of any indemnification obligations, and any Enforcement Costs.

 

"Land'' means the real property described in Exhibit A.

 

"Leases" means all present and future leases, subleases, licenses, concessions
or grants or other possessory interests now or hereafter in force, whether oral
or written, covering or affecting the Mortgaged Property, or any portion of the
Mortgaged Property (including proprietary leases or occupancy agreements if
Borrower is a cooperative housing corporation), and all modifications,
extensions or renewals thereof.

 

"Lien" means any claim or charge against property for payment of a debt or an
amount owed for services rendered, including any mortgage, deed of trust, deed
to secure debt, security interest, tax lien, any materialman's or mechanic's
lien, or any lien of a Governmental Authority, including any lien in connection
with the payment of utilities, or any other encumbrance,

 

"Mortgaged Property" means all of Borrower's present and hereafter acquired
right, title and interest, if any, in and to all of the following:

(a)the Land;

 

(b)the Improvements;

 

(c)the Personalty;

 

(d)        current and future rights, including air rights, development rights,
zoning rights and other similar rights or interests, easements, tenements,
rights-of-way, strips and gores of land, streets, alleys, roads, sewer rights,
waters, watercourses, and appurtenances related to or benefitting the Land or
the Improvements, or both, and all rights-of-way, streets, alleys and roads
which may have been or may in the future be vacated;

 

(e)        insurance policies relating to the Mortgaged Property (and any
unearned premiums) and all proceeds paid or to be paid by any insurer of the
Land, the Improvements, the Personalty, or any other part of the Mortgaged
Property, whether or not Borrower obtained the insurance pursuant to Lender's
requirements;

 

(f)       awards, payments and other compensation made or to be made by any
municipal, state or federal authority with respect to the Land, the
Improvements, the Personalty, or any other part of the Mortgaged Property,
including any awards or settlements resulting from (1) Condemnation Actions, (2)
any damage to the Mortgaged Property caused by governmental action that does not
result in a Condemnation Action, or (3) the total or partial ta1dng of the Land,
the Improvements, the Personalty, or any other part of the Mortgaged Property
under the power of eminent domain or otherwise and including any conveyance in
lieu thereof;

 

(g)        contracts, options and other agreements for the sale of the Land, the
Improvements, the Personalty, or any other part of the Mortgaged Property
entered into by Borrower now or in the future, including cash or securities
deposited to secure performance by parties of their obligations;

 

(h)        Leases and Lease guaranties, letters of credit and any other
supporting obligation for any of the Leases given in connection with any of the
Leases, and all Rents;

 

 

 



 

(i)        earnings, royalties, accounts receivable, issues and profits from the
Land, the Improvements or any other part of the Mortgaged Property, and all
undisbursed proceeds of the Mortgage Loan and, if Borrower is a cooperative
housing corporation, maintenance charges or assessments payable by shareholders
or residents;

 

(j)        Imposition Deposits;

 

(k)        refunds or rebates of Imposition by any municipal, state or federal
authority or insurance company (other than refunds applicable to periods before
the real property tax year in which this Security Instrument is dated);

 

(l)        tenant security deposits;

 

(m)        names under or by which any of the above Mortgaged Property may be
operated or known, and all trademarks, trade names, and goodwill relating to any
of the Mortgaged Property;

 

(n)        Collateral Accounts and all Collateral Account Funds;

 

(o)        products, and all cash and non-cash proceeds from the conversion,
voluntary or involuntary, of any of the above into cash or liquidated claims,
and the right to collect such proceeds; and

 

(p)        all of Borrower' s right, title and interest in the oil, gas,
minerals, mineral interests, royalties, overriding royalties, production
payments, net profit interests and other interests and estates in, under and on
the Mortgaged Property and other oil, gas and mineral interests with which any
of the foregoing interests or estates are pooled or unitized.

 

"Permitted Encumbrance" means only the easements, restrictions and other matters
listed in a schedule of exceptions to coverage in the Title Policy and Taxes for
the current tax year that are not yet due and payable.

 

"Personalty" means all of Borrower's present and hereafter acquired right, title
and interest in all Goods, accounts, choses of action, chattel paper, documents,
general intangibles (including Software), payment intangibles, instruments,
investment property, letter of credit rights, supporting obligations, computer
information, source codes, object codes, records and data, all telephone numbers
or listings, claims (including claims for indemnity or breach of warranty),
deposit accounts and other property or assets of any kind or nature related to
the Land or the Improvements now or in the future, including operating
agreements, surveys, plans and specifications and contracts for architectural,
engineering and construction services relating to the · Land or the
Improvements, and all other intangible property and rights relating to the
operation of, or used in connection with, the Land or the Improvements,
including all governmental permits relating to any activities on the Land.

 

"Prepayment Premium" has the meaning set forth in the Loan Agreement.

 

"Property Jurisdiction" means the jurisdiction in which the Land is located.

 

"Rents" means all rents (whether from residential or non-residential space),
revenues and other income from the Land or the Improvements, including subsidy
payments received from any sources, including payments under any "Housing
Assistance Payments Contract" or other rental subsidy agreement (if any),
parking fees, laundry and vending machine income and fees and charges for food,
health care and other services provided at the Mortgaged Property, whether now
due, past due, or to become due, and tenant security deposits.

 

 

 



 

"Software" means a computer program and any supporting information provided in
connection with a transaction relating to the program. The term does not include
any computer program that is included in the definition of Goods.

 

"Taxes" means all taxes, assessments, vault rentals and other charges, if any,
general, special or otherwise, including assessments for schools, public
betterments and general or local improvements, which are levied, assessed or
imposed by any public authority or quasi-public authority, and which, if not
paid, may become a lien, on the Land or the Improvements or any truces upon any
Loan Document.

 

"Title Policy" has the meaning set forth in the Loan Agreement.

 

"UCC" means the Uniform Commercial Code in effect in the Property Jurisdiction,
as amended from time to time.

 

"UCC Collateral" means any or all of that portion of the Mortgaged Property in
which a security interest may be granted under the UCC and in which Borrower has
any present or hereafter acquired right, title or interest.

 

2.Security Agreement; Fixture Filing.

 

(a)        To secure to Lender, the repayment of the Indebtedness, and all
renewals, extensions and modifications thereof, and the performance of the
covenants and agreements of Borrower contained in the Loan Documents, Borrower
hereby pledges, assigns, and grants to Lender a continuing security interest in
the UCC Collateral. This Security Instrument constitutes a security agreement
and a financing statement under the UCC. This Security Instrument also
constitutes a financing statement pursuant to the terms of the UCC with respect
to any part of the Mortgaged Property that is or may become a Fixture under
applicable law, and will be recorded as a “fixture filing" in accordance with
the UCC. Borrower hereby authorizes Lender to file financing statements,
continuation statements and :financing statement amendments in such form as
Lender may require to perfect or continue the perfection of this security
interest without the signature of Borrower. If an Event of Default has occurred
and is continuing, Lender shall have the remedies of a secured party under the
UCC or otherwise provided at law or in equity, in addition to all remedies
provided by this Security Instrument and in any Loan Document. Lender may
exercise any or all of its remedies against the UCC Collateral separately or
together, and in any order, without in any way affecting the availability or
validity of Lender's other remedies. For purposes of the UCC, the debtor is
Borrower and the secured party is Lender. The name and address of the debtor and
secured party are set forth after Borrower's signature below which are the
addresses from which information on the security interest may be obtained.

 

(b)        Borrower represents and warrants that: (l) Borrower maintains its
chief executive office at the location set forth after Borrower's signature
below, and Borrower will notify Lender in writing of any change in its chief
executive office within five (5) days of such change; (2) Borrower is the record
owner of the Mortgaged Property; (3) Borrower's state of incorporation,
organization, or formation, if applicable, is as set forth on Page 1 of this
Security Instrument; (4) Borrower's exact legal name is as set forth on Page 1
of this Security Instrument; (5) Borrower's organizational identification
number, if applicable, is as set forth after Borrower's signature below; (6)
Borrower is the owner of the UCC Collateral subject to no liens, charges or
encumbrances other than the lien hereof; (7) except as expressly provided in the
Loan Agreement, the UCC Collateral will not be removed from the Mortgaged
Property without the consent of Lender; and (8) no financing statement covering
any of the UCC Collateral or any proceeds thereof is on file in any public
office except pursuant hereto.

 

 

 

 

(c)      All property of every kind acquired by Borrower after the date of this
Security Instrument which by the terms of this Security Instrument shall be
subject to the lien and the security interest created hereby, shall immediately
upon the acquisition thereof by Borrower and without further conveyance or
assignment become subject to the lien and security interest created by this
Security Instrument. Nevertheless, Borrower shall execute, acknowledge, deliver
and record or file, as appropriate, all and every such further deeds of trust,
mortgages, deeds to secure debt, security agreements, financing statements,
assignments and assurances as Lender shall require for accomplishing the
purposes of this Security Instrument and to comply with the rerecording
requirements of the UCC.

 

3.Assignment of Leases and Rents; Appointment of Receiver; Lender in Possession.

 

(a)        As part of the consideration for the Indebtedness, Borrower
absolutely and unconditionally assigns and transfers to Lender all Leases and
Rents. It is the intention of Borrower to establish present, absolute and
irrevocable transfers and assignments to Lender of all Leases and Rents and to
authorize and empower Lender to collect and receive all Rents without the
necessity of further action on the part of Borrower. Borrower and Lender intend
the assignments of Leases and Rents to be effective immediately and .to
constitute absolute present assignments, and not assignments for additional
security only. Only for purposes of giving effect to these absolute assignments
of Leases and Rents, and for no other purpose, the Leases and Rents shall not be
deemed to be a part of the Mortgaged Property. However, if these present,
absolute and unconditional assignments of Leases and Rents are not enforceable
by their terms under the laws of the Property Jurisdiction, then each of the
Leases and Rents shall be included as part of the Mortgaged Property, and it is
the intention of Borrower, in such circumstance, that this Security Instrument
create and perfect a lien on each of the Leases and Rents in favor of Lender,
which liens shall be effective as of the date of this Security Instrument.

 

(b)        Until an Event of Default has occurred and is continuing, but subject
to the limitations set forth in the Loan Documents, Borrower shall have a
revocable license to exercise all rights, power and authority granted to
Borrower under the Leases (including the right, power and authority to modify
the terms of any Lease, extend or terminate any Lease, or enter into new Leases,
subject to the limitations set forth in the Loan Documents), and to collect and
receive all Rents, to hold all Rents in trust for the benefit of Lender, and to
apply all Rents to pay the Monthly Debt Service Payments and the other amounts
then due and payable under the other Loan Documents, including Imposition
Deposits, and to pay the current costs and expenses of managing, operating and
maintaining the Mortgaged Property, including utilities and Impositions (to the
extent not included in Imposition Deposits), tenant improvements and other
capital expenditures. So long as no Event of Default has occurred and is
continuing (and no event which, with the giving of notice or the passage of
time, or both, would constitute an Event of Default has occurred and is
continuing), the Rents remaining after application pursuant to the preceding
sentence may be retained and distributed by Borrower free and clear of, and
released from, Lender's rights with respect to Rents under this Security
Instrument.

 

(c)       If an Event of Default has occurred and is continuing, without the
necessity of Lender entering upon and taking and maintaining control of the
Mortgaged Property directly, by a receiver, or by any other manner or proceeding
permitted by the laws of the Property Jurisdiction, the revocable license
granted to Borrower pursuant to Section 3(b) shall automatically terminate, and
Lender shall immediately have all rights, powers and authority granted to
Borrower under any Lease (including the right, power and authority to modify the
terms of any such Lease, or extend or terminate any such Lease) and, without
notice, Lender shall be entitled to all Rents as they become due and payable,
including Rents then due and unpaid. During the continuance of an Event of
Default, Borrower authorizes Lender to collect, sue for and compromise Rents and
directs each tenant of the Mortgaged Property to pay all Rents to, or as
directed by, Lender, and Borrower shall, upon Borrower's receipt of any Rents
from any sources, pay the total amount of such receipts to Lender. Although the
foregoing rights of Lender are self-effecting, at any time during the
continuance of an Event of Default, Lender may make demand for all Rents, and
Lender may give, and Borrower hereby irrevocably authorizes Lender to give,
notice to all tenants of the Mortgaged Property instructing them to pay all
Rents to Lender. No tenant shall be obligated to inquire further as to the
occurrence or continuance of an Event of Default, and no tenant shall be
obligated to pay to Borrower any amounts that are actually paid to Lender in
response to such a notice. Any such notice by Lender shall be delivered to each
tenant personally, by mail or by delivering such demand to each rental unit.

 

 

 



 

(d)       If an Event of Default has occurred and is continuing, Lender may,
regardless of the adequacy of Lender's security or the solvency of Borrower, and
even in the absence of waste, enter upon, take and maintain full control of the
Mortgaged Property, and may exclude Borrower and its agents and employees
therefrom, in order to perform all acts that Lender, in its discretion,
determines to be necessary or desirable for the operation and maintenance of the
Mortgaged Property, including the execution, cancellation or modification of
Leases, the collection of all Rents (including through use of a lockbox, at
Lender's election), the making of repairs to the Mortgaged Property and the
execution or termination of contracts providing for the management, operation or
maintenance of the Mortgaged Property, for the purposes of enforcing this
assignment of Rents, protecting the Mortgaged Property or the security of this
Security Instrument and the Mortgage Loan, or for such other purposes as Lender
in its discretion may deem necessary or desirable.

 

(e)       Notwithstanding any other right provided Lender under this Security
Instrument or any other Loan Document, if an Event of Default has occurred and
is continuing, and regardless of the adequacy of Lender's security or Borrower's
solvency, and without the necessity of giving prior notice (oral or written) to
Borrower, Lender may apply to any court having jurisdiction for the appointment
of a receiver for the Mortgaged Property to take any or all of the actions set
forth in Section 3. If Lender elects to seek the appointment of a receiver for
the Mortgaged Property at any time after an Event of Default has occurred and is
continuing, Borrower, by its execution of this Security Instrument, expressly
consents to the appointment of such receiver, including the appointment of a
receiver ex parte, if permitted by applicable law. Borrower consents to
shortened time consideration of a motion to appoint a receiver. Lender or the
receiver, as applicable, shall be entitled to receive a reasonable fee for
managing the Mortgaged Property and such fee shall become an additional part of
the Indebtedness. Immediately upon appointment of a receiver or Lender's entry
upon and taking possession and control of the Mortgaged Property, possession of
the Mortgaged Property and all documents, records (including records on
electronic or magnetic media), accounts, surveys, plans, and specifications
relating to the Mortgaged Property, and all security deposits and prepaid Rents,
shall be surrendered to Lender or the receiver, as applicable. If Lender or
receiver takes possession and control of the Mortgaged Property, Lender or
receiver may exclude Borrower and its representatives from the Mortgaged
Property.

 

(f)        The acceptance by Lender of the assignments of the Leases and Rents
pursuant to this Section 3 shall not at any time or in any event obligate Lender
to take any action under any Loan Document or to expend any money or to incur
any expense. Lender shall not be liable in any way for any injury or damage to
person or property sustained by any Person in, on or about the Mortgaged
Property. Prior to Lender's actual entry upon and taking possession and control
of the Land and Improvements, Lender shall not be:

 

(1)       obligated to perform any of the terms, covenants and conditions
contained in any Lease (or otherwise have any obligation with respect to any
Lease);

 

(2)       obligated to appear in or defend any action or proceeding relating to
any Lease or the Mortgaged Property; or

 

(3)       responsible for the operation, control, care, management or repair of
the Mortgaged Property or any portion of the Mortgaged Property.

 

 

 



 

The execution of this Security Instrument shall constitute conclusive evidence
that all responsibility for the operation, control, care, management and repair
of the Mortgaged Property is and sball be that of Borrower, prior to such actual
entry and taking possession and control by Lender of the Land and Improvements.

 

(g)       Lender shall be liable to account only to Borrower and only for Rents
actually received by Lender. Lender shall not be liable to Borrower, anyone
claiming under or through Borrower or anyone having an interest in the Mortgaged
Property by reason of any act or omission of Lender under this Section 3, and
Borrower hereby releases and discharges Lender from any such liability to the
fullest extent permitted by law, provided that Lender shall not be released from
liability that occurs as a result of Lender's gross negligence or willful
misconduct as determined by a court of competent jurisdiction pursuant to a
final, non-appealable court order. If the Rents are not sufficient to meet the
costs of taking control of and managing the Mortgaged Property and collecting
the Rents, any funds expended by Lender for such purposes shall be added to, and
become a part of, the principal balance of the Indebtedness, be immediately due
and payable, and bear interest at the Default Rate from the date of disbursement
until fully paid. Any entering upon and taking control of the Mortgaged Property
by Lender or the receiver, and any application of Rents as provided in this
Security Instrument, shall not cure· or waive any Event of Default or invalidate
any other right or remedy of Lender under applicable law or provided for in this
Security Instrument or any Loan Document.

 

4.Protection of Lender's Security.

 

If Borrower fails to perform any of its obligations under this Security
Instrument or any other Loan Document, or any action or proceeding is commenced
that purports to affect the Mortgaged Property, Lender's security, rights or
interests under this Security Instrument or any Loan Document (including eminent
domain, insolvency, code enforcement, civil or criminal forfeiture, enforcement
of Environmental Laws, fraudulent conveyance or reorganizations or proceedings
involving a debtor or decedent), Lender may, at its option, make such
appearances, disburse or pay such sums and take such actions, whether before or
after an Event of Default or whether directly or to any receiver for the
Mortgaged Property, as Lender reasonably deems necessary to perform such
obligations of Borrower and to protect the Mortgaged Property or Lender's
security, rights or interests in the Mortgaged Property or the Mortgage Loan,
including:

 

(a)paying fees and out-of-pocket expenses of attorneys, accountants, inspectors
and consultants;

 

(b)entering upon the Mortgaged Property to make repairs or secure the Mortgaged
Property;

 

(c)obtaining (or force-placing) the insurance required by the Loan Documents;
and

 

(d)paying any amounts required under any of the Loan Documents that Borrower has
failed to pay.

 

Any amounts so disbursed or paid by Lender shall be added to, and become part
of, the principal balance of the Indebtedness, be immediately due and payable
and bear interest at the Default Rate from the date of disbursement until fully
paid. The provisions of this Section 4 shall not be deemed to obligate or
require Lender to incur any expense or take any action.

 

5.Default; Acceleration; Remedies.

 

(a)        If an Event of Default has occurred and is continuing, Lender, at its
option, may declare the Indebtedness to be immediately due and payable without
further demand, and may either with or without entry or taking possession as
herein provided or otherwise, proceed by suit or suits at law or in equity or
any other appropriate proceeding or remedy (1) to enforce payment of the
Mortgage Loan; (2) to foreclose this Security Instrument judicially or
non-judicially; (3) to enforce or exercise any right under any Loan Document;
and (4) to pursue any one (1) or more other remedies provided in tills Security
Instrument or in any other Loan Document or otherwise afforded by applicable
law. Each right and remedy provided in this Security Instrument or any other
Loan Document is distinct from all other rights or remedies under this Security
Instrument or any other Loan Document or otherwise afforded by applicable law,
and each shall be cumulative and may be exercised concurrently, independently,
or successively, in any order. Borrower has the right to bring an action to
assert the nonexistence of an Event of Default or any other defense of Borrower
to acceleration and sale.

 

 

 

  

(b)       In connection with any sale made under or by virtue of this Security
Instrument, the whole of the Mortgaged Property may be sold in one (1) parcel as
an entirety or in separate lots or parcels at the same or different times, all
as Lender may determine in its sole discretion. Lender shall have the right to
become the purchaser at any such sale. In the event of any such sale, the
outstanding principal amount of the Mortgage Loan and the other Indebtedness, if
not previously due, shall be and become immediately due and payable without
demand or notice of any kind. If the Mortgaged Property is sold for an amount
less than the amount outstanding under the Indebtedness, the deficiency shall be
determined by the purchase price at the sale or sales. Borrower waives any and
all rights to file or pursue permissive counterclaims in connection with any
legal action brought by Lender under this Security Instrument, the Note, or any
other Loan Document. To the extent not prohibited by applicable law, Borrower
waives all rights, claims, and defenses with respect to Lender's ability to
obtain a deficiency judgment.

 

(c)        Borrower acknowledges and agrees that the proceeds of any sale shall
be applied as determined by Lender unless otherwise required by applicable law.

 

(d)        In connection with the exercise of Lender's rights and remedies under
tills Security Instrument and any other Loan Document, there shall be allowed
and included as Indebtedness: (1) all expenditures and expenses authorized by
applicable law and all other expenditures and expenses which may be paid or
incurred by or on behalf of Lender for reasonable legal fees, appraisal fees,
outlays for documentary and expert evidence, stenographic · charges and
publication costs; (2) all expenses of any environmental site assessments,
environmental audits, environmental remediation costs, appraisals, surveys,
engineering studies, wetlands delineations, flood plain studies, and any other
similar testing or investigation deemed necessary or advisable by Lender
incurred in preparation for, contemplation of or in connection with the exercise
of Lender's rights and remedies under the Loan Documents; and (3) costs (which
may be reasonably estimated as to items to be expended in connection with the
exercise of Lender's rights and remedies under the Loan Documents), fees,
charges, and taxes (including documentary stamp tax, intangible taxes (recurring
and non-recurring)), including costs of procuring all abstracts of title, title
searches and examinations, title insurance policies, and similar data and
assurance with respect to title as Lender may deem reasonably necessary either
to prosecute any suit or to evidence the true conditions of the title to or the
value of the Mortgaged Property to bidders at any sale which may be held in
connection with the exercise of Lender's rights and remedies under the Loan
Documents. All expenditures and expenses of the nature mentioned in this Section
5, and such other expenses and fees as may be incurred in the protection of the
Mortgaged Property and rents and income therefrom and the maintenance of the
lien of this Security Instrument, including the fees of any attorney employed by
Lender in any litigation or proceedings affecting this Security Instrument, the
Note, the other L.oan Documents, or the Mortgaged Property, including bankruptcy
proceedings, any Foreclosure Event, or in preparation of the commencement or
defense of any proceedings or threatened suit or proceeding, or otherwise in
dealing specifically therewith, shall be so much additional Indebtedness and
shall be immediately due and payable by Borrower, with interest thereon at the
Default Rate until paid.

 

(e)        Any action taken by Lender pursuant to the provisions of this Section
5 shall comply with the laws of the Property Jurisdiction. Such applicable laws
shall take precedence over the provisions of this Section 5, but shall not
invalidate or render unenforceable any other provision of any Loan Document that
can be construed in a manner consistent with any applicable law. If any
provision of this Security Instrument shall grant to Lender (including Lender
acting as a mortgagee in-possession), or a receiver appointed pursuant to the
provisions of this Security Instrument any powers, rights or remedies prior to,
upon, during the continuance of or following an Event of Default that are more
limited than the powers, rights, or remedies that would otherwise be vested in
such party under any applicable law in the absence of said provision, such party
shall be vested with the powers, rights, and remedies granted in such applicable
law to the full extent permitted by law.

 

 

 



 

6.Waiver of Statute of Limitations and Marshaling.

 

Borrower hereby waives the right to assert any statute of limitations as a bar
to the enforcement of the lien of this Security Instrument or to any action
brought to enforce any Loan Document. Notwithstanding the existence of any other
security interests in the Mortgaged Property held by Lender or by any other
party, Lender shall have the right to determine the order in which any or all of
the Mortgaged Property shall be subjected to the remedies provided in this
Security Instrument and/or any other Loan Document or by applicable law. Lender
shall have the right to determine the order in which any or all portions of the
Indebtedness are satisfied from the proceeds realized upon the exercise of such
remedies. Borrower, for itself and all who may claim by, through or under it,
and any party who now or in the future acquires a security interest in the
Mortgaged Property and who has actual or constructive notice of this Security
Instrument, waives any and all right to require the marshaling of assets or to
require that any of the Mortgaged Property be sold in the inverse order of
alienation or that any of the Mortgaged Property be sold in parcels (at the same
time or different times) in connection with the exercise of any of the remedies
provided in this Security Instrument or any other Loan Document, or afforded by
applicable law.

 

7.Waiver of Redemption; Rights of Tenants.

 

(a)        Borrower hereby covenants and agrees that it will not at any time
apply for, insist upon, plead, avail itself, or in any manner claim or take any
advantage of, any appraisement, stay, exemption or extension law or any
so-called "Moratorium Law" now or at any time hereafter enacted or in force in
order to prevent or hinder the enforcement or foreclosure of this Security
Instrument. Without limiting the foregoing:

 

(1)        Borrower, for itself and all Persons who may claim by, through or
under Borrower, hereby expressly waives any so-called "Moratorium Law" and any
and all rights of reinstatement and redemption, if any, under any order or
decree of foreclosure of this Security Instrument, it being the intent hereof
that any and all such "Moratorium Laws'', and all rights of reinstatement and
redemption of Borrower and of all other Persons claiming by, through or under
Borrower are and shall be deemed to be hereby waived to the fullest extent
permitted by the laws of the Property Jurisdiction;

 

(2)        Borrower shall not invoke or utilize any such law or laws or
otherwise hinder, delay or impede the execution of any right, power remedy
herein or otherwise granted or delegated to Lender but will suffer and permit
the execution of every such right, power and remedy as though no such law or
laws had been made or enacted; and

 

(3)        If Borrower is a trust, Borrower represents that the provisions of
this Section 7 (including the waiver of reinstatement and redemption rights)
were made at the express direction of Borrower's beneficiaries and the persons
having the power of direction over Borrower, and are made on behalf of the trust
estate of Borrower and all beneficiaries of Borrower, as well as all other
persons mentioned above.

 





 

 



 

(b)        Lender shall have the right to foreclose subject to the rights of any
tenant or tenants of the Mortgaged Property having an interest in the Mortgaged
Property prior to that of Lender. The failure to join any such tenant or tenants
of the Mortgaged Property as party defendant or defendants in any such civil
action or the failure of any decree of foreclosure and sale to foreclose their
rights shall not be asserted by Borrower as a defense in any civil action
instituted to collect the Indebtedness, or any part thereof or any deficiency
remaining unpaid after foreclosure and sale of the Mortgaged Property, any
statute or rule of law at any time existing to the contrary notwithstanding.

 

8.Notice.

 

(a)All notices under this Security Instrument shall be:

 

(1)        in writing, and shall be (A) delivered, in person, (B) mailed,
postage prepaid, either by registered or certified delivery, return receipt
requested, or (C) sent by overnight express courier;

 

(2)       addressed to the intended recipient at its respective address set
forth at the end of this Security Instrument; and

 

(3)deemed given on the earlier to occur of:

 

(A)        the date when the notice is received by the addressee; or

 

(B)        if the recipient refuses or rejects delivery, the date on which the
notice is so refused or rejected, as conclusively established by the records of
the United States Postal Service or such express courier service.

 

(b) Any party to this Security Instrument may change the address to which
notices intended for it are to be directed by means of notice given to the other
party in accordance with this Section 8.

 

(c) Any required notice under this Security Instrument which does not specify
how notices are to be given shall be given in accordance with this Section 8.

 

9.Mortgagee-in-Possession.

 

Borrower acknowledges and agrees that the exercise by Lender of any of the
rights conferred in this Security Instrument shall not be construed to make
Lender a mortgagee-in possession of the Mortgaged Property so long as Lender has
not itself entered into actual possession of the Land and Improvements.

 

10.Release.

 

Upon payment in full of the Indebtedness, Lender shall cause the release of this
Security Instrument and Borrower shall pay Lender's costs incurred in connection
with such release.

 

11.Florida State Specific Provisions.

 

(a)        It is the intention of the parties hereto to comply with the usury
laws of applicable governmental authority; accordingly, it is agreed that,
notwithstanding any provision to the contrary in the Note, this Security
Instrument, or any of the other Loan Documents, no such provision shall require
the payment or permit the collection of interest in excess of the maximum
permitted by law. In determining the maximum. rate allowed, Lender may take
advantage of any state or federal law, rule, or regulation in effect from time
to time which may govern the maximum rate of interest which may be charged. If
any excess of interest in such respect is provided for, or shall be adjudicated
to be so provided for, in the Note, this Security Instrument, or in any of the
other Loan Documents, then in such event: (1) the provisions of this Section 11
shall govern and control; (2) neither Borrower nor its heirs, personal
representatives, successors, or assigns or any other party liable for the
payment thereof, shall be obligated to pay the amount of such interest to the
extent that it is in excess of the maximum amount permitted by law; (3) any such
excess which may have been collected shall be either applied as a credit against
the then unpaid principal amount of the Note or refunded to Borrower; and (4)
the Interest Rate shall be automatically reduced to the maximum lawful contract
rate allowed under the applicable usury laws.

 

 

 



 

(b)        Lender may from time to time, in Lender's discretion, make optional
future or additional advances (collectively, "Future Advances") to Borrower,
except that at no time shall the unpaid principal balance of all indebtedness
secured by the lien of this Security Instrument, including Future Advances, be
greater than an amount equal to two hundred percent (200%) of the original
principal amount of the Note plus accrued interest and amounts disbursed by
Lender Under this Security Instrument or the Loan Agreement· or any other
provision of this Security Instrument that treats a disbursement by Lender as
being made under this Security Instrument or the Loan Agreement. All Future
Advances shall be made, if at all, within twenty (20) years after the date of
this Security Instrument, or within such lesser period that may in the future be
provided by law as a prerequisite for the sufficiency of actual or record notice
of Future Advances as against the rights of creditors or subsequent purchasers
for value. Borrower shall, immediately upon request by Lender, execute and
deliver to Lender a promissory note evidencing each Future Advance together with
a notice of such Future Advance in recordable form. All promissory notes
evidencing Future Advances shall be secured, pari passu, by the lien of this
Security Instrument, and each reference in this Security Instrument or the Loan
Agreement to the Note shall be deemed to be a reference to all promissory notes
evidencing Future Advances.

 

12.Governing Law; Consent to Jurisdiction and Venue.

 

This Security Instrument shall be governed by the laws of the Property
Jurisdiction without giving effect to any choice of law provisions thereof that
would result in the application of the laws of another jurisdiction. Borrower
agrees that any controversy arising under or in relation to this Security
Instrument shall be litigated exclusively in the Property Jurisdiction. The
state and federal courts and authorities with jurisdiction in the Property
Jurisdiction shall have exclusive jurisdiction over all controversies that arise
under or in relation to any security for the Indebtedness. Borrower irrevocably
consents to service, jurisdiction, and venue of such courts for any such
litigation and waives any other venue to which it might be entitled by virtue of
domicile, habitual residence or otherwise.

 

13.Miscellaneous Provisions.

 

(a)        This Security Instrument shall bind, and the rights granted by this
Security Instrument shall benefit, the successors and assigns of Lender. This
Security Instrument shall bind, and the obligations granted by this Security
Instrument shall inure to, any permitted successors and assigns of Borrower
under the Loan Agreement. If more than one (1) person or entity signs this
Security Instrument as Borrower, the obligations of such persons and entities
shall be joint and several. The relationship between Lender and Borrower shall
be solely that of creditor and debtor, respectively, and nothing contained in
this Security Instrument shall create any other relationship between Lender and
Borrower. No creditor of any party to this Security Instrument and no other
person shall be a third party beneficiary of this Security Instrument or any
other Loan Document.

 

(b)        The invalidity or unenforceability of any provision of this Security
Instrument or any other Loan Document shall not affect the validity or
enforceability of any other provision of this Security Instrument or of any
other Loan Document, all of which shall remain in full force and effect. This
Security Instrument contains the complete and entire agreement among the parties
as to the matters covered, rights granted and the obligations assumed in this
Security Instrument. This Security Instrument may not be amended or modified
except by written agreement signed by the parties hereto.

 

 

 

  

(c)The following rules of construction shall apply to this Security Instrument:

 

(1)        The captions and headings of the sections of this Security Instrument
are for convenience only and shall be disregarded in construing this Security
Instrument.

 

(2)        Any reference in this Security Instrument to an "Exhibit" or
"Schedule" or a "Section" or an "Article" shall, unless otherwise explicitly
provided, be construed as referring, respectively, to an exhibit or schedule
attached to this Security Instrument or to a Section or Article of this Security
Instrument.

 

(3)        Any reference in this Security Instrument to a statute or regulation
shall be construed as referring to that statute or regulation as amended from
time to time.

 

(4)        Use of the singular in this Security Instrument includes the plural
and use of the plural includes the singular.

 

(5)        As used in this Security Instrument, the term "including" means
"including, but not limited to" or "including, without limitation," and is for
example only, and not a limitation.

 

(6)        Whenever Borrower's knowledge is implicated in this Security
Instrument or the phrase "to Borrower's knowledge" or a similar phrase is used
in this Security Instrument, Borrower's knowledge or such phrase(s) shall be
interpreted to mean to the best of Borrower's knowledge after reasonable and
diligent inquiry and investigation.

 

(7)        Unless otherwise provided in this Security Instrument, if Lender's
approval, designation, determination, selection, estimate, action or decision is
required, permitted or contemplated hereunder, such approval, designation,
determination, selection, estimate, action or decision shall be made in Lender's
sole and absolute discretion.

 

(8)        All references in this Security Instrument to a separate instrument
or agreement shall include such instrument or agreement as the same may be
amended or supplemented from time to time pursuant to the applicable provisions
thereof.

 

(9)       "Lender may" shall mean at Lender's discretion, but shall not be an
obligation.

 

14.Time is of the Essence.

 

Borrower agrees that, with respect to each and every obligation and covenant
contained in this Security Instrument and the other Loan Documents, time is of
the essence.

 

 

 



 

15.WAIVER OF TRIAL BY JURY.

 

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF BORROWER AND LENDER
(BY ITS ACCEPTANCE HEREOF) (A) COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY
WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS SECURITY INSTRUMENT OR THE
RELATIONSHIP BETWEEN THE PARTIES AS BORROWER AND LENDER THAT IS TRIABLE OF RIGHT
BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE
TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH OF BORROWER AND LENDER,
KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.

 

16.Acknowledgment of Receipt.

 

Borrower acknowledges receipt of a copy of this Security Instrument, the Note
and the other Loan Documents.

 



17.No Novation.

 

This Security Instrument, the Note, the Loan Agreement, and the Loan Documents
contain all of the terms, covenants and conditions of the Mortgage Loan. This
Security Instrument, does not extinguish the original indebtedness or discharge
or release the Original Mortgage or any other security and is not intended to be
a substitution or novation of the original indebtedness.

 

ATTACHED EXHIBITS. The following Exhibits are attached to this Security
Instrument and incorporated fully herein by reference:

 



x Exhibit A Description of the Land (required)         Exhibit B Modifications
to Security Instrument



  



 

 



 

 

[Remainder of Page Intentionally Blank]

 

 

 



 

[PROVISION 1 - CHECK BOX IF INTEREST RATE IS FIXED] THIS IS A BALLOON MORTGAGE
AND THE FINAL PRINCIPAL PAYMENT OR THE PRINCIPAL BALANCE DUE UPON MATURITY IS
$                                      , TOGETHER WITH ACCRUED INTEREST, IF ANY,
AND ALL ADVANCEMENTS MADE BY . THE MORTGAGEE (LENDER) UNDER THE TERMS OF TIDS
SECURITY INSTRUMENT.

 



x [PROVISION 2 - CHECK BOX IF INTEREST RATE IS VARIABLE] THIS IS A BALLOON
MORTGAGE SECURING A VARIABLE ADJUSTABLE RATE OBLIGATION, ASSUMING THAT THE
INITIAL RATE OF INTEREST WERE TO APPLY FOR THE ENTIRE TERM OF THE SECURITY
INSTRUMENT, THE FINAL PRINCIPAL, PAYMENT OR THE PRINCIPAL BALANCE DUE UPON
MATURITY WOULD BE APPROXIMATELY $29,444,000.00, TOGETHER WITH ACCRUED. INTEREST,
IF ANY, AND ALL ADVANCEMENTS MADE BY THE MORTGAGEE (LENDER) UNDER THE TERMS OF
TIDS SECURITY INSTRUMENT. THE ACTUAL BALANCE DUE UPON MATURITY MAY VARY
DEPENDING ON CHANGES IN THE RATE OF INTEREST.



 

[Remainder of Page Intentionally Blank]

 

 

 



 

IN WITNESS WHEREOF, Borrower has signed and delivered this Security Instrument
under seal (where applicable) or has caused this Security Instrument to be
signed and delivered by its duly authorized representative under seal (where
applicable). Where applicable law so provides, Borrower intends that this
Security Instrument shall be deemed to be signed and delivered as a sealed
instrument.

 

WITNESS   BORROWER:       /s/ Molly Brown   BR CARROLL ARIUM GRANDE LAKES .
Print Name: Molly Brown   OWNER, LLC, a Delaware limited liability company      
    /s/ Lawrence Kaufman   By: /s/ Jordan Ruddy Print Name Lawrence Kaufman    
Jordan Ruddy         Authorized Signatory

 

STATE OF     New York   

CITY/COUNTY     New York   , ss:

 

 I HEREBY CERTIFY that on this day, before me, an officer duly authorized in the
state aforesaid and in the county aforesaid to take acknowledgments, personally
appeared Jordan Ruddy, to me known to be the person described in and who
executed the foregoing instrument as the Authorized Signatory of BR Carroll
Arium Grande Lakes Owner, LLC, a Delaware limited liability company, and
acknowledged to me that he as such officer, being authorized· to do so, executed
the foregoing instrument for the purposes therein contained in the name of such
limited liability company by himself as Authorized Signatory.

 

Witness my hand and official seal in the county and state aforesaid, this    30
day of    October           , 2014.

 

  /s/ Dale Pozzi   Notary Public

 

My Commission Expires:         January 20, 2017      

 

DALE POZZI

NOTARY PUBLIC-STATE OF NEW YORK

No. 01P06275397

Qualified In New York County

My commission Expires January 28, 2017

 

 

 



 

The name, chief executive office and organizational identification number of
Borrower (as Debtor under any applicable Uniform Commercial Code) are:

•Debtor Name/Record Owner: BR Carroll Arium Grande Lakes Owner, LLC

•Debtor Chief Executive Office Address: c/o Carroll Organization, LLC

3340 Peachtree Road NE

Suite 2250, Atlanta, Georgia 30326

•Debtor Organizational ID Number: 5614546

 

The name and chief executive office of Lender (as Secured Party) are:

 

•Secured Party Name: Walker & Dunlop, LLC

•Secured Party Chief Executive Office Address:

7501 Wisconsin Avenue, Suite 1200E

Bethesda, Maryland 20814

 

 

 



 

Consent to the Consolidated, Amended and Restated Multifamily Mortgage,
Assignment of Leases and Rents, Security Agreement and Fixture Filing is hereby
evidenced by Walker & Dunlop, LLC, a Delaware limited liability company, the
holder of the Note.

 

WITNESS   WALKER & DUNLOP, LLC, a Delaware limited     liability company /s/
Derek DuPrec     Print Name: /s/ Derek DuPrec               /s/ Blake Porche  
By: /s/ Jamie Petitt Print Name Blake Porche     Jamie Petitt         Closing
Officer

 

STATE OF     Georgia            

CITY/COUNTY OF     Dekalb     , ss:

 

I HEREBY CERTIFY that on this day, before me, an officer duly authorized in the
state aforesaid and in the county aforesaid to take acknowledgments, personally
appeared Jamie Petitt, to me known to be the person described in and who
executed the foregoing instrument as the Closing Officer of Walker & Dunlop,
LLC, a Delaware limited liability company, and acknowledged to me that she as
such officer, being authorized to do so, executed the foregoing instrument for
the purposes therein contained in the name of such limited liability company by
herself as Closing Officer.

 

Witness my hand and official seal in the county and state aforesaid, this 3rd
day of   November      2014.

 

  /s/ Holly B. Shonosky   Notary Public

 

My Commission Expires: September 5, 2016     

 

 

 



 

EXHIBIT 'A'

 

LEGAL DESCRIPTION

 

Lot 1, Grande Lakes Apartments, according to the plat thereof as recorded in
Plat Book 59, Pages 46 and 47, Public Records of Orange County, Florida

 

TOGETHER WITH:

 

Tracts “A" and "B", Grande Lakes Apartments, according to the plat thereof, as
recorded in Plat Book 59, Pages 46 and 47, Public Records of Orange County,
Florida.

 

ALSO TOGETHER WITH:

 

Non-exclusive easements for drainage set forth in Declaration of Covenants,
Conditions, Restrictions, Easements and Reservations for Grande Lakes Master
Stormwater Management System, recorded on August 7, 2003, Official Records Book
7038, Page 2091, Public Records of Orange County, Florida.

 

 

 

